

114 HR 5531 IH: Miscellaneous Maritime Transportation Amendments Act of 2016
U.S. House of Representatives
2016-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5531IN THE HOUSE OF REPRESENTATIVESJune 20, 2016Mr. Hunter (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to improve maritime transportation, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Miscellaneous Maritime Transportation Amendments Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Position, navigation, and timing
					Sec. 101. Short title.
					Sec. 102. Backup global positioning system.
					Title II—Other matters
					Sec. 201. Deadline for compliance with alternate safety compliance program.
					Sec. 202. Oil spill disbursements auditing and report.
					Sec. 203. Vessel Apollonia.
					Sec. 204. Reimbursement for non-Federal construction costs of certain aids to navigation.
				
			IPosition, navigation, and timing
 101.Short titleThis title may be cited as the National Positioning, Navigation, and Timing Resilience and Security Act of 2016. 102.Backup global positioning system (a)In generalSubtitle VIII of title 46, United States Code, is amended by adding at the end the following:
					
						807Position, navigation, and timing
							
								Sec.
								80701. Land-based complementary and backup system.
							
							80701.Land-based complementary and backup system
 (a)In generalSubject to the availability of appropriations, the Commandant of the Coast Guard, in consultation with the Secretary of Transportation, shall provide for the establishment, sustainment, and operation of a reliable land-based positioning, navigation, and timing system to provide a complement to and backup for the Global Positioning System (in this section referred to as GPS) to ensure the availability of uncorrupted and nondegraded positioning, navigation, and timing signals for military and civilian users in the event that GPS signals are corrupted, degraded, unreliable, or otherwise unavailable.
 (b)RequirementsThe system established under subsection (a) shall— (1)be wireless;
 (2)be terrestrial; (3)provide wide-area coverage;
 (4)deliver a precise, high-power 100 kilohertz signal; (5)be synchronized with coordinated universal time;
 (6)be resilient and extremely difficult to disrupt or degrade; (7)be able to penetrate underground and inside buildings;
 (8)be capable of ready deployment to remote locations; (9)take full advantage of the infrastructure of the existing, unused Government long-range navigation system (commonly known as LORAN);
 (10)incorporate the expertise of the private sector with respect to development, building, and operation;
 (11)work in concert with and complement any other similar positioning, navigation, and timing systems, including enhanced long-range navigation systems;
 (12)be available for use by Federal and non-Federal government agencies for public purposes at no cost; and
 (13)incorporate such other requirements determined necessary by the Commandant. (c)Implementation dateNot later than 180 days after the date of enactment of this section, the Commandant of the Coast Guard, in consultation with the Secretary of Transportation, shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan to ensure that the system required under this section is fully operational not later than 3 years after such date of enactment..
 (b)Clerical amendmentThe analysis for subtitle VIII of title 46, United States Code, is amended by adding after the item relating to chapter 805 the following:
					
						
							807.Position, Navigation, and Timing80701.
				IIOther matters
 201.Deadline for compliance with alternate safety compliance programSection 4503(d)(1) of title 46, United States Code, is amended by striking After January 1, 2020, and all that follows through the Secretary, and inserting For each of fishing vessels, fish processing vessels, and fish tender vessels, after the later of January 1, 2020, or the end of the 3-year period beginning on the date on which the Secretary prescribes an alternate safety compliance program developed in cooperation with the commercial fishing industry for such a vessel, such a vessel shall comply with the applicable alternate safety compliance program.
 202.Oil spill disbursements auditing and reportSection 1012 of the Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended— (1)by repealing subsection (g);
 (2)in subsection (l)(1), by striking Within one year after the date of enactment of the Coast Guard Authorization Act of 2010, and annually thereafter, and inserting Each year, on the date on which the President submits to Congress a budget under section 1105 of title 31, United States Code,; and
 (3)by amending subsection (l)(2) to read as follows:  (2)ContentsThe report shall include—
 (A)a list of each disbursement of $500,000 or more from the Fund in the preceding fiscal year, including disbursements to Federal agencies;
 (B)a list of each disbursement of $500,000 or more from the Fund in the fiscal year preceding the preceding fiscal year that has not been reimbursed by a responsible party; and
 (C)a description of how each use of the Fund described in subparagraph (A) or (B) meets the requirements of subsection (a)..
				203.Vessel Apollonia
 Notwithstanding any other provision of law, the Secretary of the department in which the Coast Guard is operating shall issue a certificate of documentation with a coastwise endorsement for the vessel Apollonia (United States official number 1266527).
			204.Reimbursement for non-Federal construction costs of certain aids to navigation
 (a)In generalSubject to the availability of appropriations and in accordance with this section, the Commandant of the Coast Guard may reimburse a non-Federal entity for costs incurred by the entity for a covered project.
 (b)ConditionsThe Commandant may not provide reimbursement under subsection (a) with respect to a covered project unless—
 (1)the need for the project is a result of the completion of construction with respect to a federally authorized navigation channel;
 (2)the Commandant determines, through an appropriate navigation safety analysis, that the project is necessary to ensure safe marine transportation;
 (3)the Commandant approves the design of the project to ensure that it meets all applicable Coast Guard aid to navigation standards and requirements;
 (4)the non-Federal entity agrees to transfer the project upon completion to the Coast Guard to be operated and maintained by the Coast Guard as a Federal aid to navigation;
 (5)all permits required for the project under Federal and State law have been issued; and (6)the Commandant determines that the project satisfies such additional requirements as may be established by the Commandant.
 (c)LimitationsReimbursements under subsection (a) may not exceed the following: (1)For a single covered project, $5,000,000.
 (2)For all covered projects in a single fiscal year, $5,000,000. (d)ExpirationThe authority granted under this section shall expire on the date that is 4 years after the date of enactment of this section.
 (e)Covered project definedIn this section, the term covered project means a project carried out by a non-Federal entity to construct and establish an aid to navigation that facilitates safe and efficient marine transportation on a federally authorized navigation channel.
				